  Case 14-36743         Doc 39     Filed 11/02/18 Entered 11/02/18 09:38:05              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-36743
         CHARMAINE R. IRVIN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/09/2014.

         2) The plan was confirmed on 01/22/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/15/2018.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 49.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,550.00.

         10) Amount of unsecured claims discharged without payment: $60,850.64.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-36743       Doc 39        Filed 11/02/18 Entered 11/02/18 09:38:05                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $23,603.45
       Less amount refunded to debtor                            $591.18

NET RECEIPTS:                                                                                   $23,012.27


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,014.82
    Other                                                                    $35.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,049.82

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
500 FAST CASH                    Unsecured         100.00           NA              NA            0.00        0.00
AARONS                           Unsecured         665.00           NA              NA            0.00        0.00
AMERICASH LOANS LLC              Unsecured         100.00        485.04          485.04          48.50        0.00
Arnoldharris                     Unsecured         357.00           NA              NA            0.00        0.00
Arnoldharris                     Unsecured         214.00           NA              NA            0.00        0.00
AT&T SERVICES INC                Unsecured      2,173.00       2,173.14        2,173.14        217.31         0.00
ATHLETICO                        Unsecured      1,935.00            NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE         Secured       12,150.00     12,645.00        12,645.00     12,645.00    1,285.20
CAPITAL ONE AUTO FINANCE         Unsecured      5,760.00       6,367.01        6,367.01        636.70         0.00
CERASTES LLC                     Unsecured            NA         480.00          480.00          48.00        0.00
CERASTES LLC                     Unsecured            NA         300.00          300.00          30.00        0.00
CERASTES LLC                     Unsecured            NA         480.00          480.00          48.00        0.00
CERASTES LLC                     Unsecured         100.00      1,032.00        1,032.00        103.20         0.00
CERASTES LLC                     Unsecured         100.00        840.00          840.00          84.00        0.00
CHICAGO SPORTS ORTHOPEDIC        Unsecured         387.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         500.00        549.00          549.00          54.90        0.00
COMMONWEALTH EDISON              Unsecured         600.00        652.49          652.49          65.25        0.00
Credit Collections Svc           Unsecured         299.00           NA              NA            0.00        0.00
DIRECTV LLC                      Unsecured         963.00        963.60          963.60          96.36        0.00
ENHANCED ACQ                     Unsecured         840.00           NA              NA            0.00        0.00
ENHANCED ACQ                     Unsecured      1,145.00            NA              NA            0.00        0.00
FIRST NATIONAL COLLECTION BURE   Unsecured         963.00           NA              NA            0.00        0.00
GREAT PLAINS LENDING             Unsecured         100.00           NA              NA            0.00        0.00
HEALTHCARE ASSOC CREDIT UNION    Unsecured         450.00        386.16          386.16          38.62        0.00
IC SYSTEMS                       Unsecured         444.00           NA              NA            0.00        0.00
IC SYSTEMS                       Unsecured         159.00           NA              NA            0.00        0.00
IL DEPT OF REVENUE               Unsecured         554.00           NA              NA            0.00        0.00
IL DEPT OF REVENUE               Priority          554.00        508.29          508.29        508.29         0.00
IL DEPT OF REVENUE               Unsecured            NA          80.10           80.10           8.01        0.00
INTEGRITY ADVANCE LLC            Unsecured         100.00           NA              NA            0.00        0.00
JPMORGAN CHASE                   Unsecured      1,448.00            NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-36743      Doc 39     Filed 11/02/18 Entered 11/02/18 09:38:05                  Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim         Claim         Claim       Principal       Int.
Name                            Class    Scheduled      Asserted      Allowed        Paid          Paid
MEDICAL BUSINESS BUREAU      Unsecured         140.00           NA           NA            0.00        0.00
MH COHON LAW OFFICES         Unsecured            NA         244.00       244.00          24.40        0.00
MIDAMERICA ORTHOPAEDICS SC   Unsecured      2,446.00            NA           NA            0.00        0.00
NICOR GAS                    Unsecured         479.00           NA           NA            0.00        0.00
QUEST DIAGNOSTIC             Unsecured         143.00           NA           NA            0.00        0.00
SONIC PAYDAY                 Unsecured         100.00           NA           NA            0.00        0.00
SOUTH SUBURBAN HOSPITAL      Unsecured         220.00           NA           NA            0.00        0.00
SOUTHWEST PHYSICIANS GRP     Unsecured         115.00           NA           NA            0.00        0.00
ST IL TOLLWAY AUTHORITY      Unsecured     10,000.00            NA           NA            0.00        0.00
TCF NATIONAL BANK            Unsecured         789.00           NA           NA            0.00        0.00
the cardiology group         Unsecured          60.00           NA           NA            0.00        0.00
U S Dept Of Ed/Gsl/Atl       Unsecured      4,573.00            NA           NA            0.00        0.00
US DEPT OF EDUCATION         Unsecured     13,727.00     19,937.06     19,937.06      1,993.71         0.00
VILLAGE OF ALSIP             Unsecured         270.00        270.00       270.00          27.00        0.00
VILLAGE OF HOMEWOOD          Unsecured         260.00           NA           NA            0.00        0.00
VILLAGE OF OAK LAWN          Unsecured         100.00           NA           NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal               Interest
                                                        Allowed               Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                   $0.00              $0.00                 $0.00
      Mortgage Arrearage                                 $0.00              $0.00                 $0.00
      Debt Secured by Vehicle                       $12,645.00         $12,645.00             $1,285.20
      All Other Secured                                  $0.00              $0.00                 $0.00
TOTAL SECURED:                                      $12,645.00         $12,645.00             $1,285.20

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00              $0.00                 $0.00
       Domestic Support Ongoing                           $0.00              $0.00                 $0.00
       All Other Priority                               $508.29            $508.29                 $0.00
TOTAL PRIORITY:                                         $508.29            $508.29                 $0.00

GENERAL UNSECURED PAYMENTS:                         $35,239.60           $3,523.96                 $0.00


Disbursements:

       Expenses of Administration                         $5,049.82
       Disbursements to Creditors                        $17,962.45

TOTAL DISBURSEMENTS :                                                                    $23,012.27




UST Form 101-13-FR-S (09/01/2009)
  Case 14-36743         Doc 39      Filed 11/02/18 Entered 11/02/18 09:38:05                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
